Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected specification and response filed Mar. 22, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-13 are currently pending.
Claims 7, 10 and 11 are amended.
	Claims 1-6, 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claim 7-11 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (WO 2015/050963 A1) (ref. of record) as evidenced by HiMedia (“Product Information: Iscove’s modified Dulbecco’s medium (IMDM)”, 2011 Revision) (ref. of record), ThermoFisher Scientific (“31765-Ham’s F-12 Nutrient Mix, GlutaMAX™”, available online Oct. 18, 2018 as evidenced by Wayback Machine), and Ince (US 2014/0170693 A1).
With respect to claim 7, Boehm teaches a method of preparing mesenchymal stem cells from dedifferentiated stem cells.  Specifically, Boehm teaches preparing mesenchymal stem cells from dedifferentiated stem cells (induced pluripotent stem cells (iPSCs)) (0002-0004).  With respect to the first recited step of claim 7, Boehm teaches the method where the iPSCs are produced by introducing one or more genes encoding Oct4, Sox2, klf4 and/or c-MYC) a polynucleotide that encodes a dedifferentiation inducer protein (0224).  With respect to the second recited step of claim 7, Boehm teaches culturing the cells in a medium for inducing differentiation containing 5-30 mg/L insulin, 0.0035-0.0201 mg/L selenium, 2.75-16.5 mg/L transferrin and 0.1 mg/L vascular endothelial growth factor (VEGF) (0010 and Tables 1 and 3).  Specifically, Boehm teaches a 100x supplement solution of 1000 mg/L of insulin, 0.67 mg/L of sodium selenite (selenium), 550 mg/L of transferrin and the 1X supplement is 0.5-3% of the total volume of the media (Tables 1 and 3).  Boehm teaches the medium is a mixture of Iscove’s modified Dulbecco’s medium (IMDM) and Ham’s F-12 Nutrient Mix at a 1:1 ratio (0032-0033, Tables 1 and 2).  These media contains glucose, biotin and niacin as evidenced by HiMedia and ThermoFisher.  HiMedia reports IMDM contains 4500.00 mg/L glucose, 4.00 mg/L nicotinamide (niacin), and 0.01 mg/L biotin (pg. 1 Col. 2).  ThermoFisher reports IMDM contains 1802.0 mg/L glucose, 0.036 mg/L nicotinamide (niacin), and 0.01 mg/L biotin (pg. 1 Col. 2) (pg. 2-3).  The final medium would have a final concentration of 3,151.0 mg/L of glucose, 2.018 mg/L of niacin and 0.01 mg/L of biotin.  
Boehm does not teach the method where the concentration of selenium is 0.0000003 mg/L to 0.00003 mg/L in the medium as recited in claim 7.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.  Furthermore, one of ordinary skill in the art would recognize that the concentration of the various media components including selenium are result effective variables and that the concentration of the media components would be matter of routine optimization as evidenced by Ince.  Ince teaches that the concentration of a given ingredient in a cell culture medium is routinely optimized for specific cell types (0070).  Additionally, Ince teaches cell culture media containing selenium (0003, 0013 and 0015).   
With respect to claim 9, Boehm teaches the method where the subject from which the cells are from are horse, dog, cat, cow, human and mouse (0029).  With respect to claim 10, Boehm teaches the method where the cells are passaged in the induction medium for at least 2 passages, 3 passages, 4 passages, 5 passages, 6 passages and 7 passages (0079-0084 and 0151).  With respect to claim 11, Boehm teaches the method where the cells are cultured in the induction medium for at least 5 days and up to at least 20 days to produce the mesodermal precursor cell (0063-0078, 0151, and 0217).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm as evidenced by HiMedia, ThermoFisher Scientific, and Ince (as applied to claims 7 and 9-11 above), and further in view of Sousa et al. (Cytometry Part A, 2014) (ref. of record).
The teachings of Boehm can be found in the previous rejection above. 
Although, Boehm teaches the method where the pluripotent stem cells were generated from human umbilical vein endothelial cells (0233), Boehm does not teach the method where the dedifferentiated stem cells are derived from adipose tissue, bone marrow, umbilical cord blood or a placenta as recited in claim 8.  However, Sousa teaches sources of induced pluripotent stem cells (dedifferentiated somatic cells) and mesenchymal stem cells include adipose tissue, bone marrow, umbilical cord blood and placenta (abstract, pg. 44-46, pg. 64 para. 64 para. 2-3 and Table 1).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Boehm in such a way that the dedifferentiated cells are derived from adipose tissue, bone marrow, umbilical cord blood and placenta for the purpose being able produce mesenchymal stem cells since these were known sources of cells for dedifferentiation and producing mesenchymal stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Boehm such that the dedifferentiated cells are derived from adipose tissue, bone marrow, umbilical cord blood and placenta, since methods producing dedifferentiation and producing mesenchymal stem cells were known to use these cell sources as taught by Sousa.  Such a modification merely involves the substitution of one known cell source for dedifferentiation and producing mesenchymal stem cells for another.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Mar. 22, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102 and 103, Applicant argues that Boehm teaches a medium where the biotin is an amount of 0.0065 mg/L which is less than the lower limit claimed (Remarks pg. 10 para. 5-6).  This argument was not found to be persuasive, since Boehm teaches a medium with 50% Iscove’s modified Dulbecco’s medium which contains 0.013 mg/L of biotin and 50% Ham’s F12 Nutrient Mix which contains 0.0073 mg/L of biotin, therefore the concentration of biotin is close to 0.01 mg/L.
Applicant argues that the Boehm teaches the amount of selenium is 0.0035-0.0201 mg/L based on the supplement in Table 3 and the usage of 0.5-3% of the supplement which is greater than the claimed range of 0.0000003- 0.00003 mg/L (Remarks pg. 11 para. 1).  The Applicant’s amendments limiting claim 7 necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Boehm failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Applicant argues that when the differentiated stem cells are cultured in the claimed medium the cells can be differentiated in mesenchymal stem cells unexpectantly to a significant level (Remarks pg. 11 para. 2).  This argument was not found to be persuasive, since the Applicant did not provide any data to support these assertions. MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results.  Since the Applicant provided no experimental data to support the unexpected results with the claimed medium, the Applicant's assertions of unexpected results are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or speculation". Therefore, the reply is not persuasive and the rejection remains.  

Conclusion
	No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632